DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on March 18th, 2022, has been entered. 
Upon entrance of the Amendment, claims 1, 8, and 18 were amended. Claims 1-20 are currently pending. 
Response to Arguments
Applicant’s arguments with respect to the amended features of claims 1, 8, and 18 have been considered but are moot because the new ground of rejection does not rely on reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 1-6 and 8-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liao (U.S. Patent No. 10,636,937).
Regarding to claim 1, Liao teaches a method of transferring a plurality of micro LEDs formed on a substrate, comprising:
transferring the micro LEDs onto a first carrier substrate having a first adhesive material layer, such that a first surface of the micro LEDs is attached to the first adhesive material (Figs. 2-3, transferring the micro LEDs S11 onto a first carrier substrate 1 having a first adhesive material layer 10, such that a first surface, which is the active surface, of the micro LEDs is attached to the first adhesive material 10);
reducing an adhesiveness of the first adhesive material layer by curing the first adhesive material layer (Figs. 6-7, column 4, lines 66-67; column 5, lines 1-3, adhesiveness of the first adhesive material layer 10 is reduced by curing the first adhesive material layer with radiation);
transferring the micro LEDs from the first carrier substrate onto a second carrier substrate having a second adhesive material layer, such that a second surface of the micro LEDs opposite to the first surface is attached to the second adhesive layer (Figs. 7-8, transferring the micro LEDs S11 from the first carrier substrate 1 onto second carrier substrate 2 having second adhesive material layer 20, such that a second surface, which is the back surface, of the micro LEDs, is attached to the second adhesive layer 20);
bonding at least a portion of the micro LEDs on the second carrier substrate to pads of a circuit board using a metal bonding layer (Figs. 9-10, column 6, lines 5-9, bonding at least a portion of the micro LEDs S11 on the second carrier substrate 2 to pads B of a circuit board C using a metal bonding layer); and
separating the second carrier substrate from the micro LEDs bonded onto the circuit board (Fig. 10, the second carrier substrate 2 is separated from the micro LEDs S11 bonded onto the circuit board C).
Regarding to claim 2, Liao teaches an adhesiveness of the second adhesive material layer is greater than that of the cured first adhesive material layer and less than bonding force of the metal bonding layer (Figs. 7-8, the second adhesive material layer 20 is greater than that of the cured first adhesive material layer 10, enable the LEDs to be detached from the first carrier substrate 1 and attached to the second carrier substrate 2. Figs. 9-10, the second adhesive material layer 2 is less than bonding force of the metal bonding layer, enable the LEDs to be detached from the second carrier substrate 2 and attached to the circuit board C).
Regarding to claim 3, Liao teaches the first adhesive material layer comprises an ultraviolet tape and the second adhesive material layer comprises a highly heat-resistant tape (column 6, lines 33-35, the first adhesive material layer 10 comprises an ultraviolet resin tape, the second adhesive material layer 20 comprises optional resin, which is highly heat-resistant).
Regarding to claim 4, Liao teaches the first adhesive material layer is cured by irradiating an ultraviolet ray (Fig. 7, column 6, lines 29-30).
Regarding to claim 5, Liao teaches the ultraviolet ray is irradiated to only regions of the first carrier substrate overlapping the micro LEDs (Fig. 7, laser L2 irradiated to only regions of the first carrier substrate 1 overlapping the micro LEDs).
Regarding to claim 6, Liao teaches the adhesiveness of the first adhesive material layer is reduced to 1/100 or less by curing (the first adhesive material layer is witched from adhesive state to non-adhesive state, thereby, the adhesiveness of the first adhesive material layer is reduced to 1/100 or less (adhesiveness reduced to zero so the LEDs can be detached from the first carrier)).
Regarding to claim 8, Liao teaches a micro LED transferring apparatus (Fig. 1, column 1, lines 24-26, manufacturing process is done by apparatus, which includes devices for performing disclosed process steps. For each disclosed process step, there is a device configured to do that process), comprising:
a loading device configured to load a wafer divided into a plurality of sections, each section including at least one or more of micro LEDs formed on a substrate (Fig. 2, load wafer divided into a plurality of sections, each section including micro LEDs S11 formed on substrate S10, the process is done by a loading device);
a transport device configured to pick up the section from the loading device and transport the section onto a first adhesive material layer of a first carrier substrate, such that a first surface of the micro LEDs is attached to the first adhesive material layer (Fig, 1, step 100; Figs. 2-3, section from the loading device is picked and transported onto first adhesive material 10 layer of first carrier substrate 1, such that a first surface, which is active surface, of the micro LEDs, is attached to the first adhesive material layer 10);
a laser irradiation device configured to irradiate a laser to the section (Fig, 1, step 102; Fig. 4, laser L1);
a substrate separation device configured to separate the substrate from the micro LEDs (Fig, 1, step 104; Fig. 5, the substrate S10 is separated from the micro LEDs S11);
a curing device configured to cure the first adhesive material layer (Fig, 1, step 108; Fig. 7, the first adhesive material layer 10 is cured by radiation from laser L2
a pickup device configured to pick up the micro LEDs from the first carrier substrate using a second carrier substrate having a second adhesive material layer, such that a second surface of the micro LEDs opposite to the first surface is attached to the second adhesive material layer (Fig, 1, step 110; Figs. 7-8, the micro LEDs are pick up from the first carrier substrate 1 using a second carrier substrate 2 having a second adhesive material layer 20, such that a second surface, which is the back surface, of the micro LEDs is attached to the second adhesive material layer 20).
Regarding to claim 9, Liao teaches an unloading device configured to unload the second carrier substrate that picked up the micro LEDs (Fig, 1, step 114; Fig. 8, the second carrier substrate 2 picked up the micro LEDs S11, is unloaded).
Regarding to claim 10, Liao teaches the pickup device is configured to bond at least a portion of the micro LEDs picked up by the second carrier substrate onto a circuit board, and to separate the portion of the micro LEDs from the second carrier substrate (Fig, 1, step 118; Fig. 10).
Regarding to claim 11, Liao teaches an unloading device configured to unload the circuit board onto which the micro LEDs are bonded (when the product processed as in Fig. 10 is completed, the circuit board C onto which the micro LEDs S11 are bonded, is unloaded).
Regarding to claim 12, Liao teaches a bonding device configured to bond at least a portion of the micro LEDs picked up by the second carrier substrate onto a circuit board, and to separate the portion of the micro LEDs from the second carrier substrate (Figs. 9-10, bond at least a portion of the micro LEDs picked up by the second carrier substrate 2 onto circuit board C, and separate the portion of the micro LEDs S11 from the second carrier substrate 2
Regarding to claim 13, Liao teaches the first adhesive material layer comprises an ultraviolet tape and the second adhesive material layer comprises a highly heat-resistant tape (column 6, lines 33-35, the first adhesive material layer 10 comprises an ultraviolet resin tape, the second adhesive material layer 20 comprises optional resin which is highly heat-resistant).
Regarding to claim 14, Liao teaches the curing device is configured to cure the first adhesive material layer by irradiating an ultraviolet ray (Fig. 7, column 6, lines 29-30).
Regarding to claim 15, Liao teaches the curing device is configured to irradiate only regions of the of the first carrier substrate overlapping the micro LEDs with the ultraviolet ray (Fig. 7, laser L2 irradiated to only regions of the first carrier substrate overlapping the micro LEDs).
Regarding to claim 16, Liao teaches a method of transferring a plurality of micro LEDs formed on a substrate, comprising:
transferring the micro LEDs from the substrate to a first carrier substrate on which a first material layer having a first adhesiveness is formed, such that a first surface of the micro LEDs is attached to the first material layer (Figs. 2-3, transferring the micro LEDs S11 from the substrate S10 to first carrier substrate 1 having a first adhesive material layer 10, such that a first surface, which is the active surface, of the micro LEDs is attached to the first adhesive material 10);
transferring the micro LEDs from the first carrier substrate to a second carrier substrate on which a second material layer having a second adhesiveness is formed, such that a second surface of the micro LEDs is attached to the second material layer (Figs. 7-8, transferring the micro LEDs S11 from the first carrier substrate 1 to second carrier substrate 2 having second adhesive material layer 20, such that a second surface, which is the back surface, of the micro LEDs, is attached to the second adhesive layer 20);
selectively transferring a portion of the micro LEDs from the second carrier substrate to a circuit board on which a third material layer having a third adhesiveness is formed (Fig. 9, selectively transferring portion of the micro LEDs from the second carrier substrate 2 to circuit board C on which a third material layer having a third adhesiveness B is formed),
wherein the third adhesiveness is greater than the second adhesiveness (Figs. 9-10, the second adhesive material layer 2 is less than bonding force of the metal bonding layer, enable the LEDs to be detached from the second carrier substrate 2 and attached to the circuit board C), and the second adhesiveness is greater than the first adhesiveness (Figs. 7-8, the second adhesive material layer 20 is greater than that of the first adhesive material layer 10, enable the LEDs to be detached from the first carrier substrate 1 and attached to the second carrier substrate 2). 
Regarding to claim 17, Liao teaches the first adhesiveness is changed after removing the substrate from the micro LEDs (Fig, 7, after removing the substrate S10 from the micro LEDs S11, the first adhesiveness is changed by applying UV radiation from Laser L2).
Regarding to claim 18, Liao teaches
transferring the micro LEDs from the substrate to the first carrier substrate includes irradiating a laser in a first direction (Fig. 4, transferring the micro LEDs S11 from the substrate S10 to the first carrier substrate includes irradiating a laser L1 in a first direction, which is the direction from the back surface to the active surface of LEDs);
transferring the micro LEDs from the first carrier substrate to the second carrier substrate includes irradiating ultraviolet light in a second direction opposite to the first direction transferring the micro LEDs from the substrate to the first carrier substrate includes irradiating a laser in a first direction (Fig. 7, transferring the micro LEDs S11 from the first carrier substrate 1 to the second carrier substrate 2 includes irradiating ultraviolet light in a second direction, which is the direction from the active surface to the back surface of LEDs. The second direction is opposite to the first direction transferring the micro LEDs from the substrate to the first carrier substrate includes irradiating a laser in a first direction); and 
selectively transferring the portion of the micro LEDs includes applying heat (Fig. 9, heat for Laser L3 is applied).
Regarding to claim 19, Liao teaches the first carrier substrate transmits ultraviolet light (Fig. 7, light L2 transmits through the first carrier substrate; column 6, lines 29-30, light L2 is ultraviolet light).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejectedLiao (U.S. Patent No. 10,636,937), as applied to claim 1 above, in view of Yamaguchi et al. (U.S. Patent No. 9,105,600).
Regarding to claim 7, Liao does not explicitly disclose a difference between a thermal expansion coefficient of the second carrier substrate and a thermal expansion coefficient of the circuit board is less than 10% of a thermal expansion coefficient of the circuit board. Yamaguchi teaches a small difference between a thermal expansion coefficient of a carrier substrate and a thermal expansion coefficient of the circuit board (Fig. 2, column 16, lines 49-53). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liao in view of Yamaguchi to configure a difference between a thermal expansion coefficient of the second carrier substrate and a thermal expansion coefficient of the circuit board to be small, in order to reduce stress, thus to prevent warpage and increase reliability. Liao as modified does not clearly disclose the difference to be less than 10% of a thermal expansion coefficient of the circuit board, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure a difference between a thermal expansion coefficient of the second carrier substrate and a thermal expansion coefficient of the circuit board to be less than 10% of a thermal expansion coefficient of the circuit board, in order to reduce stress, thus to prevent warpage and increase reliability, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Liao (U.S. Patent No. 10,636,937), as applied to claim 16 above, in view of Yamaguchi et al. (U.S. Patent No. 9,105,600).
Regarding to claim 20, Liao does not explicitly disclose a difference between a thermal expansion coefficient of the second carrier substrate and a thermal expansion coefficient of the In re Aller, 105 USPQ 233 (CCPA 1955).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828